Citation Nr: 1015073	
Decision Date: 04/21/10    Archive Date: 04/30/10

DOCKET NO.  06-12 225	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
residuals of cold injury, right foot.

2.  Entitlement to a rating in excess of 30 percent for 
residuals of cold injury, left foot.

REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. H. Stubbs, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from April 1982 to April 
1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, Massachusetts which continued an evaluation of 
10 percent for immersion foot, both feet, with mild fungal 
infection and mild tingling.  In an August 2007 supplemental 
statement of the case the RO recharacterized the issues as 
residuals of a cold injury, and granted an increased 
evaluation of 30 percent for each foot from October 7, 2004 
(the date of the claim).  In an August 2007 rating decision 
the RO granted service connection for peripheral neuropathy 
of the lower extremities, with an evaluation of 10 percent 
from August 29, 2005.

The Veteran appeared and testified at a video-conference 
hearing in March 2010 before the undersigned Veterans Law 
Judge.  A transcript of the hearing is contained in the 
record.

In September 2007 the appellant submitted additional evidence 
with an accompanying waiver of RO review.

In September 2009 the appellant submitted additional evidence 
without an accompanying waiver of RO review.  The majority of 
the evidence regards the appellant's employment and the 
amount of time he missed from work, directed at his claim for 
total disability due to individual unemployability that is 
being referred back to the RO.  As the additional evidence 
does not pertain to the claim at issue, waiver of RO review 
is unnecessary.

The issues of service connection for hammertoes and hallux 
valgus and entitlement to TDIU have been raised by the 
record, but have not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over them, and they are referred to the AOJ 
for appropriate action.  


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.

2.  Cold injury residuals of the right foot are productive of 
pain, numbness, nail abnormalities, color changes, locally 
impaired sensation, and hyperhidrosis; tissue loss and x-ray 
abnormalities were not shown.  

3.  Cold injury residuals of the left foot are productive of 
pain, numbness, nail abnormalities, color changes, locally 
impaired sensation, and hyperhidrosis; tissue loss and x-ray 
abnormalities were not shown.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 30 percent for 
residuals of a cold injury of the right foot have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§  4.104, 4.118, Diagnostic Code 7122, 7806, 7813 (2009).

2.  The criteria for a rating in excess of 30 percent for 
residuals of a cold injury of the left foot have not been 
met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 C.F.R. 
§§  4.104, 4.118, Diagnostic Code 7122, 7806, 7813 (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled.  
In this case, the Veteran filed his increased rating claim in 
October 2004.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in October 
2004.  The letter notified the Veteran of VA's 
responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Thereafter, the claim was reviewed and a supplemental 
statement of the case (SSOC) was issued in August 2007.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  See also Mayfield v. Nicholson, 19 
Vet. App. 103, 110 (2005), reversed on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006); Mayfield v. Nicholson (Mayfield 
II), 20 Vet. App. 537 (2006); Kent v. Nicholson, 20 Vet. App. 
1 (2006), Mayfield v. Nicholson (Mayfield III), 07-7130 (Fed. 
Cir. September 17, 2007). 

During the pendency of this appeal, the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) found that the VCAA notice 
requirements applied to all elements of a claim.  Additional 
notice as to these matters was provided in a March 2006 
letter.  The notice requirements pertinent to the issues on 
appeal have been met and all identified and authorized 
records relevant to these matters have been requested or 
obtained

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claim file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  The 
Veteran's service treatment records and VA treatment records 
were obtained and associated with his claims file.  He was 
also afforded VA medical examinations in March 2005 and March 
2007 to assess the current nature of his claimed disability.

Furthermore, he has not identified any additional relevant 
evidence that has not otherwise been requested or obtained.  
The Veteran has been notified of the evidence and information 
necessary to substantiate his claim, and he has been notified 
of VA's efforts to assist him.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  As a result of the development that 
has been undertaken, there is no reasonable possibility that 
further assistance will aid in substantiating his claim.

Laws and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2009).

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  
Nevertheless, the Board acknowledges that a claimant may 
experience multiple distinct degrees of disability that might 
result in different levels of compensation from the time the 
increased rating claim was filed until a final decision is 
made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken 
with consideration of the possibility that different ratings 
may be warranted for different time periods.

It is the responsibility of the rating specialist to 
interpret reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2009).  Consideration of factors wholly outside the rating 
criteria constitutes error as a matter of law.  Massey v. 
Brown, 7 Vet. App. 204, 207-08 (1994).  Evaluation of 
disabilities based upon manifestations not resulting from 
service-connected disease or injury and the pyramiding of 
ratings for the same disability under various diagnoses are 
prohibited.  38 C.F.R. § 4.14 (2009).

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as the 
veteran's relevant medical history, her current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Furthermore, 38 C.F.R. § 4.68, the amputation rule, provides 
that the combined rating for disabilities of an extremity 
shall not exceed the rating for the amputation at the 
elective level, were amputation to be performed.

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2008).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

In this case, the Veteran is currently assigned an initial 30 
percent rating for his service-connected cold injury 
residuals of the bilateral feet pursuant to 38 C.F.R. 
§ 4.104, Diagnostic Code (DC) 7122 (effective from January 
12, 1998).  Initially the Veteran was rated as having 
immersion foot, both feet, with mild fungal infection and 
mild tingling, addressing both DC 7122 for residuals of a 
cold injury and DC 7813 for tinea capitis of the feet.


	(CONTINUED ON NEXT PAGE)

712
2
Cold injury residuals:
Rating

With the following in affected parts:
 

Arthralgia or other pain, numbness, or cold 
sensitivity plus two or more of the following: 
tissue loss, nail abnormalities, color 
changes, locally impaired sensation, 
hyperhidrosis, X-ray abnormalities 
(osteoporosis, subarticular punched out 
lesions, or osteoarthritis)
30

Arthralgia or other pain, numbness, or cold 
sensitivity plus tissue loss, nail 
abnormalities, color changes, locally impaired 
sensation, hyperhidrosis, or X-ray 
abnormalities (osteoporosis, subarticular 
punched out lesions, or osteoarthritis)
20

Arthralgia or other pain, numbness, or cold 
sensitivity
10
Note 1: Separately evaluate amputations of fingers or toes, 
and complications such as squamous cell carcinoma at the 
site of a cold injury scar or peripheral neuropathy, under 
other diagnostic codes. Separately evaluate other 
disabilities that have been diagnosed as the residual 
effects of cold injury, such as Raynaud's phenomenon, muscle 
atrophy, etc., unless they are used to support an evaluation 
under diagnostic code 7122.
Note 2: Evaluate each affected part (e.g., hand, foot, ear, 
nose) separately and combine the ratings in accordance with 
§4.25 and §4.26.
38 C.F.R. § 4.104, Diagnostic Code 7122 (2009)

781
3
Dermatophytosis (ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard 
area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris): 
 
 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7813 (2009)



780
6
Dermatitis or eczema.
Rating
 
More than 40 percent of the entire body or 
more than 40 percent of exposed areas 
affected, or; constant or near-constant 
systemic therapy such as corticosteroids or 
other immunosuppressive drugs required during 
the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 
40 percent of exposed areas affected, or; 
systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a 
total duration of six weeks or more, but not 
constantly, during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but 
less than 20 percent, of exposed areas 
affected, or; intermittent systemic therapy 
such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of less than six weeks during the 
past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; 
no more than topical therapy required during 
the past 12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 
7803, 7804, or 7805), depending upon the 
predominant disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2009)

711
7
Raynaud's syndrome:
Rating

With two or more digital ulcers plus 
autoamputation of one or more digits and 
history of characteristic attacks
100

With two or more digital ulcers and history 
of characteristic attacks
60

Characteristic attacks occurring at least 
daily
40

Characteristic attacks occurring four to six 
times a week
20

Characteristic attacks occurring one to three 
times a week
10
Note: For purposes of this section, characteristic attacks 
consist of sequential color changes of the digits of one or 
more extremities lasting minutes to hours, sometimes with 
pain and paresthesias, and precipitated by exposure to cold 
or by emotional upsets. These evaluations are for the 
disease as a whole, regardless of the number of extremities 
involved or whether the nose and ears are involved.
38 C.F.R. § 4.118, Diagnostic Code 7817 (2009)

Factual Background

In October 2004 the Veteran filed a claim for an increased 
rating for his immersion foot, both feet, stating that the 
disability had increased in severity, and he supplied 
photographs.  

In December 2004 a nurse practitioner supplied a statement 
that the Veteran was treated for dermatophytosis of the feet, 
and that he had cracking, itching, burning and oozing of 
blood-tinged serous fluid.  She also noted he had overgrowth 
of white tissue between his toes, and that he had more 
frequent episodes of fine serous bumps on the lateral rim and 
medial rim of his feet, between his toes and over the first 
metatarsal heads.

In January 2005, the Veteran submitted a statement that he 
had pain and swelling of his feet causing him to miss days of 
work, and that the pain was worse in the heels of his feet.  
He reported using powder and cream, but that the disorder 
continued.  He also submitted a January 2005 statement from 
someone who had known the Veteran for seven months, and had 
observed the poor condition of the skin on the Veteran's 
feet.

VA outpatient treatment records show that the Veteran was 
treated for burning, itching feet with pain, blisters and 
drainage.  In August 2004, he had a maculopapular lesions 
along the medial aspect of both feet.  He was diagnosed with 
dermatophytosis of the feet and told to continue use of his 
"creams."  In April 2005, he complained of pain, tingling 
and coldness of his feet.  Objective examination revealed 
cracked skin, numbness, and thick, dark toenails on the left 
foot, and cracked skin and numbness in the right foot.  Both 
feet were cool and damp.  The diagnosis was immersion foot 
and dermatophytosis.  Naproxen was prescribed for pain and 
inflammation, and topical creams for the fungal lesions.  In 
June 2005, he was prescribed naproxen and Tylenol #3 after he 
complained of bilateral foot pain and numbness.  

In August 2005, the Veteran had a VA podiatry consultation.  
He complained of tingling pain, burning and numbness of the 
feet.  On examination of the feet, the examiner noted no 
edema, no erythema, and pain on palpation of the medical band 
of plantar fascia.  Distal pedal and posterior tibial pulses 
were 3/4.  Regarding the skin, the temperature was within 
normal limits, and the texture was thick, scaly and dry, with 
poor turgor.  Muscle appearance was within normal limits, and 
his muscle strength was equal and normal in all four 
quadrants bilaterally.  X-rays films taken at that time were 
noted to be unremarkable except for hallux valgus.  The 
diagnosis was tinea pedis and residual of a cold injury 
effects.  

In April 2006,  the VA chief of podiatry examined the 
Veteran's feet.  The Veteran complained of burning, itching 
pain in both feet, and cracking between the toes.  On 
objective examination, The physician noted extensive scaling 
and moccasin erythema on the medial and lateral aspects of 
both feet.  The chronic inflammation resulted in scarring of 
the skin of the medial side of the right foot and the lateral 
aspect of the left foot.  There was interdigital maceration 
and inflammation in all of the interdigital webs with 
fissuring, cracking and bleeding.  The diagnosis was 
dermatophytosis.  The physician commented that the hallux 
valgus and pes planus were unrelated to his cold injury, but 
that his burning pain and hypersensitivity were related to 
the cold injury.

In March 2005, the Veteran was afforded a VA feet 
examination; however his claims file was not available or 
reviewed by the examiner in conjunction with the examination.  
He reported pain in the feet, worse in cold weather.  On 
physical examination he had a full range of motion and no 
pain from movement.  The diagnosis was immersion foot, 
bilateral. 

The Veteran was also afforded a VA skin examination in March 
2005; again, the claims file was not available for review by 
the examiner.  The Veteran reported treatment with Tinactin 
1% powder (daily) and clotrimazole 1% cream (daily) which he 
had used faithfully for 10 years.  He reported itching and 
pain as his main symptoms.  He described severe flare-up that 
caused nausea, with six flare-ups a year.  He reported 
problems with activities of daily living and occupation 
impairment due to the flare-ups; including the inability to 
wear shoes, and needing to lay down to elevate his feet when 
they are bleeding/oozing.  On physical examination he had 
erythema and scaling with a moccasin distribution of the 
bilateral soles.  He had significant toenail yellowing and 
thickening.  The total body surface area involved was 
approximately 10 percent, and zero percent of visible 
disease.  There was no scarring or disfigurement.  The 
diagnosis was tinea unguium and tinea pedis.

The Veteran was afforded a VA cold residuals examination in 
March 2007; the claims file was available and reviewed by the 
physician in conjunction with the examination.  The Veteran 
reported that his feet were treated with creams and 
ointments, and he was prescribed pills for his fungus.  
Current symptoms consisted of cold sensitization, Raynaud's 
phenomenon, hyperhidrosis, paresthesias, numbness, chronic 
pain, recurrent fungal infections, breakdown and ulceration 
of the skin, rashes that come and go between his toes, a 
fungal nail infection, joint stiffness, edema, changes in 
skin color, skin thickening, and cold feelings in his feet.  
He also reported numbness, burning and itching in his 
bilateral feet.  He did not have skin cancer, chronic ulcers 
or scars.  He reported joint stiffness and edema. Regarding 
the skin, there were changes in color, thickness, and a cold 
feeling.  He had excess sweating of both feet and pain with 
cold weather, walking and standing.  His symptoms were 
treated by wearing multiple pairs of socks, and Tylenol #3.  
On physical examination his gait was normal.  His skin color 
was whitish on the soles of the feet, reddish on the margins 
and dark brown on the tops of the feet.  He did not have 
edema, atrophy, scars, callus or loss of tissue.  Skin 
temperature was cool.  He had a tendency for rash on the 
medial aspect of both feet, fungus of the toenails and 
between the toes, loss of sensation to plastic probe in the 
feet, swelling and arthritis of the toes.  It was noted that 
he "may have" weakness or atrophy, but "nothing definite."  
He was diagnosed with cold injury with peripheral neuropathy 
with rash on the medial aspect and fungus between the toes 
and fungus of the toenails, bilaterally.  X-ray showed both 
feet had hammer toes, hallux valgus and posterior calcaneal 
spurs.

During his March 2010 videoconference hearing, the Veteran 
testified that his feet were nearly incapacitating two days 
every week.  He would have to put his feet up and he would 
not be able to walk for long periods of time.  His prior 
place of employment tried to accommodate him by putting mats 
down for him to walk on, but that he continued to have pain 
so he took disability retirement and applied to vocational 
rehabilitation, so he was being trained for more sedentary 
work.  He reported missing three classes because it was too 
cold out for him to walk.  

Analysis

At the outset, the Board notes that as for DC 7122 (cold 
injury residuals), the highest schedular rating level 
available is 30 percent.  The August 2007 SSOC granted the 
increased 30 percent evaluation for both feet back to the 
claim for increase.  Thus, a higher rating for the Veteran's 
service-connected residuals of a cold injury to both feet 
under this Diagnostic Code is not possible during the entire 
claim period.  

DC 7122 also directs that additional separate ratings can be 
given for amputations, squamous cell carcinoma of a cold 
injury scar, or peripheral neuropathy; or a separate 
evaluation for Raynaud's phenomenon, muscle atrophy, etc. 
unless it was used to support the 30 percent evaluation under 
DC 7122.  As noted above, an August 2007 rating decision 
already provided a separate evaluation for peripheral 
neuropathy of both lower extremities as related to his cold 
injury residuals.  The claims file does not show that the 
Veteran has appealed those initial separate 10 percent 
ratings, and thus they are not currently before the Board.

Regarding Raynaud's phenomenon, in August 2005 his skin color 
was good, VA records repeatedly noted a rash, and in March 
2007 the skin of his feet were described as whitish on the 
soles of the feet, reddish on the margins and dark brown on 
the tops of the feet.  There is no indication of sequential 
color changes of the digits which may have allowed for a 
separate rating.  Additionally, the records consistently note 
that the Veteran did not have muscle atrophy, and there is no 
indication of cancer.

The Veteran also does not warrant a higher evaluation when 
his symptoms are addressed in light of the criteria of DC 
7813.  His skin condition only covers 10 percent of his body 
(March 2005 skin examination) and the records does not show 
that he has been treated with corticosteroids or other 
immunosuppressive drugs. 

The Board has also considered whether the Veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
case there are no exceptional or unusual factors with regard 
to the Veteran's cold injury residuals of both feet.  The 
threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993) ("[R]ating schedule will apply unless there are 
'exceptional or unusual' factors which render application of 
the schedule impractical.").  Here, the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  The Veteran has the highest evaluation under 
DC 7122 assigned to both feet.  However, DC 7122 allows for 
additional separate ratings for additional symptoms.  The 
Veteran has additionally been given separate 10 percent 
ratings for peripheral neuropathy of both lower extremities 
related to his cold injury residuals.  The Board considered 
the assignment of a separate rating for Raynaud's phenomenon, 
but found that the medical evidence of record does not 
support a separate rating.  The Board also considered a 
higher rating from a different diagnostic code, though the 
Veteran did not meet the criteria.  He currently has a 
combined rating (including bilateral factor) of 70 percent 
disabling due to his cold injury residuals.  Evidence in the 
record, including testimony from the Veteran, shows that he 
is able to ambulate unassisted and even has a normal gait.  
Thus, his disability picture is contemplated by the rating 
schedule, and the assigned schedular evaluation is, 
therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 
115 (2008).  Consequently, referral for extraschedular 
consideration is not warranted.

In arriving at the decision to deny the claim, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, in the absence of competent, credible, 
and persuasive evidence to support the claim, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107 (b); 38 C.F.R. 
§ 3.102; Gilbert, supra.


ORDER

Entitlement to a rating in excess of 30 percent for residuals 
of cold injury, right foot is denied.

Entitlement to a rating in excess of 30 percent for residuals 
of cold injury, left foot is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


